Title: [Diary entry: 24 June 1786]
From: Washington, George
To: 

Saturday 24th. Mercury at 69 in the Morning—76 at Noon and 80 at Night. Clear in the forenoon with but little wind. In the afternoon clouds arose and a smart shower of rain fell. Rid to all the Plantations and to the Hay Makers at the Ferry. In the Neck, both Plows & Hoes would have finished the cut of Corn by the Barn had not the Rain prevented. The Ferry hands would also have finished the cut of common corn on the Flat but for the same cause. Major Washington & his wife went up to Alexandria and were detained there all Night by the rain and appearances of the Clouds afterwards.